DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/08/2022 has been entered.

Status of claims:
Claims 1-22 are pending.
Claim 1 is amended.








Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 7, 9-10, 12-13, 16-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Barton, USPG_Pub. 20010049820, in view of Randall, USPG_Pub. 20120114302.

Regarding claim 1, Barton discloses a method in a media asset presentation system, the method comprising: 
receiving, by one or more processors of a digital video recorder (DVR), metadata (fig. 8, 801; Para. 44 (ads and their characteristic information (803, 804 pre-roll label or tag or identifier and Post-roll label or tag or identifier) are received and stored at the DVR-the characteristic information is metadata)); and 
storing, by one or more processors of the DVR, the metadata (Para. 44 (DVR has to have a processor and memory to automatically choose whether to insert a pre-roll or post-roll advertisement before playing back a selected locally stored program-Para. 42)); 
after the receiving and the storing of the metadata, receiving, by one or more processors, an indication of a selection of a recorded program stored on a digital video recorder (DVR) for playing from a beginning of the recorded program (Para. 42-43 (because the pre-roll advertisement is displayed before the program is run and fig. 5 shows that the advertisement and the program are in time sequence the program has to begin from the beginning which comes after the end of the pre-roll advertisement)); and 
beginning to play, by one or more processors, the recorded program from the beginning of the recorded program (fig. 5, entire; Para. 42-43).  
 Barton does not explicitly disclose in direct response to the receiving of the indication of the selection of the recorded program for playing, determining, by one or more processors, whether to automatically play a media asset before playing the recorded program based on the metadata, associated with one or more of: 
the DVR, the media asset, the recorded program and one or more services of the DVR associated with playing the recorded program,
wherein the receiving of the indication of the selection of the recorded program for playing triggers the determination whether to automatically play a media asset without any selection input after receiving of the indication.
Randall discloses in direct response to the receiving of the indication of the selection of the recorded program for playing, determining, by one or more processors, whether to automatically play a media asset before playing the recorded program based on the metadata (Para. 116 (the metadata associates the pre-roll advertisement authorized to be played with the selected locally stored content based on common ownership for example)), associated with one or more of: 
the DVR, the media asset (Para. 116 (the metadata associated the pre-roll with the selected locally stored program)), the recorded program and one or more services of the DVR associated with playing the recorded program,
wherein the receiving of the indication of the selection of the recorded program for playing triggers the determination whether to automatically play a media asset without any selection input after receiving of the indication (Para. 116 (the determination of ownership is triggered by the selection of the locally stored program for playback from the beginning)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Barton to include in direct response to the receiving of the indication of the selection of the recorded program for playing, determining, by one or more processors, whether to automatically play a media asset before playing the recorded program based on the metadata, associated with one or more of: the DVR, the media asset, the recorded program and one or more services of the DVR associated with playing the recorded program, wherein the receiving of the indication of the selection of the recorded program for playing triggers the determination whether to automatically play a media asset without any selection input after receiving of the indication as disclosed by Randall in order to playback a pre-roll content at a playback device without waiting to acquire content remotely (Para. 115).






Regarding claim 2, Barton in view of Randall discloses all in claim 1.  In addition Barton in view of Randall discloses the method wherein the determining whether to automatically play a media asset before playing the recorded program based on metadata, also stored on the DVR (Randall: Para. 116)) includes: 
determining whether a cue included in the metadata stored on the DVR is associated with the media asset and the recorded program (Randall: Para. 116 (metadata is used to determine the association between pre-roll content and locally stored content-for example it can be determined that both pre-roll and locally stored program are co-owned validating the authorization to display the pre-roll content before playing back the locally stored program)); and 
determining whether to automatically play the media asset before playing the recorded program based on the determination of whether a cue in the metadata stored on the DVR is associated with the media asset and the recorded program is stored on the DVR (Para. 116 (the pre-roll will be played back before playing back the locally stored content when it is determined that it is authorized for example when both pre-roll content and locally store content are owned by the same provider)).  

Regarding claim 5, Barton in view of Randall discloses all in claim 1.  In addition Barton in view of Randall discloses the method, further comprising: based on the determination of whether to automatically play the media asset before playing the recorded program from the beginning of the recorded program, automatically playing, by one or more processors, the media asset before playing the recorded program from the beginning of the recorded program (Randall: Para. 116).  
Regarding claim 7, Barton in view of Randall discloses all in claim 1.  In addition Barton in view of Randall discloses the method, further comprising: before beginning to play the recorded program, selecting, by one or more processors, the media asset for playing from a plurality of media assets stored on the DVR based on metadata (Randall: Para. 116), also stored on the DVR, associated with one or more of: the DVR, the media asset, the recorded program (Randall: Para. 116 (authorization of pre-roll asset in association with the played back program selected)) and one or more services of the DVR associated with playing the recorded program (Randall: Para. 115-116).  

	Regarding claim 9, Barton in view of Randall discloses all in claim 7.  In addition Barton discloses the method, further comprising: before the receiving the indication of the selection of the recorded program stored on the DVR for playing, receiving, by one or more processors of the DVR, the metadata (fig. 8-9; Par. 43-44, 46); and storing, by one or more processors of the DVR, the metadata (Para. 44).  

	Regarding claim 10, Barton in view of Randall discloses all in claim 7.  In addition Barton in view of Randall discloses the method wherein the selecting the media asset for playing, before beginning to play the recorded program, from a plurality of media assets stored on the DVR, includes: selecting the media asset for playing from the plurality of media assets stored on the DVR based on the stored metadata (Randall: Para. 116).  
	
	Regarding claim 12, Barton in view of Randall discloses all in claim 7.  In addition Barton in view of Randall discloses the method wherein the selecting the media asset for playing, before beginning to play the recorded program, from a plurality of media assets stored on the DVR, includes: identifying the media asset for playing based on an identifier included in the stored metadata (Barton: Para. 43-44).  

Regarding claim 13, Barton in view of Randall discloses all in claim 12.  In addition Barton in view of Randall discloses the method wherein the identifier included in the stored metadata identifies a specific media asset stored on the DVR to play before beginning to play the recorded program (Randall: Para. 115-116).  

Regarding claim 16, Barton in view of Randall discloses all in claim 1.  In addition Barton in view of Randall discloses the method wherein the determining whether to automatically play a media asset before playing the recorded program is based on reading an indication in metadata stored on the DVR and associated with the recorded program to not play a media asset before playing the recorded program in response to selection of the recorded program for playing (Barton: Para. 43 (post-roll content cannot be played before the program can be played after as shown in fig. 8)). 

Regarding claim 17, Barton discloses a non-transitory computer-readable storage medium having computer-executable instructions stored thereon that, when executed by at least one processor (Para. 46 (processor and memory are required to execute the bookend program module by the DVR)), cause the following to be performed:
receiving an indication of an order for insertion of a media asset, the order being for insertion of the media asset to occur at a digital video recorder (DVR) upon selection of a recorded program stored on the DVR for playing from a beginning of the recorded program (Para. 42-43 (when the user accesses the menu to select a recorded program-the DVR or service provider will choose to display a pre-roll advertisement before the selected program is run-so the selection of a rerecorded program is an indication of an order to either insert advertisement before the selected recorded program or after)); 
Barton does not explicitly disclose generating metadata to be sent to the DVR that causes the DVR to select and play the media asset stored on the DVR based on the metadata upon selection of the recorded program stored on the DVR; and 
sending the metadata to the DVR.  
Randall discloses generating metadata to be sent to the DVR that causes the DVR to select and play the media asset stored on the DVR based on the metadata upon selection of the recorded program stored on the DVR (Para. 115-115, 164 (the pre-roll content is generated and sent to the playback device for local storage-because the pre-roll content includes metadata the metadata is therefore generated and sent to the DVR for storage)); and 
sending the metadata to the DVR (Para. 115, 164).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Barton to include generating metadata to be sent to the DVR that causes the DVR to select and play the media asset stored on the DVR based on the metadata upon selection of the recorded program stored on the DVR; and sending the metadata to the DVR as disclosed by Randall in order to playback a pre-roll content at a playback device without waiting to acquire content remotely (Para. 115).

Regarding claim 20, Barton discloses a media asset presentation system, comprising: at least one processor (Para. 46); and at least one memory coupled to the at least one processor, wherein the at least one memory has computer-executable instructions stored thereon that, when executed by the at least one processor, cause the at least one processor (Para. 46 (processor and memory are required to execute the bookend program module by the DVR)) to: 
receive an indication of an order for insertion of a media asset to occur at a digital video recorder (DVR) upon selection of a recorded program stored on the DVR for playing from a beginning of the recorded program (Para. 42-43 (when the user accesses the menu to select a recorded program-the DVR or service provider will choose to display a pre-roll advertisement before the selected program is run-so the selection of a rerecorded program is an indication of an order to either insert advertisement before the selected recorded program or after)); 
Barton does not explicitly disclose generate metadata to be sent to the DVR that causes the DVR to select and play the media asset stored on the DVR based on the metadata upon selection of the recorded program stored on the DVR; and 
send the metadata to the DVR.  
Randall discloses generating metadata to be sent to the DVR that causes the DVR to select and play the media asset stored on the DVR based on the metadata upon selection of the recorded program stored on the DVR (Para. 115-115, 164 (the pre-roll content is generated and sent to the playback device for local storage-because the pre-roll content includes metadata the metadata is therefore generated and sent to the DVR for storage)); and 
sending the metadata to the DVR (Para. 115, 164).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Barton to include generating metadata to be sent to the DVR that causes the DVR to select and play the media asset stored on the DVR based on the metadata upon selection of the recorded program stored on the DVR; and sending the metadata to the DVR as disclosed by Randall in order to playback a pre-roll content at a playback device without waiting to acquire content remotely (Para. 115).

Claims 3-4, 8, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Barton, USPG_Pub. 20010049820, in view of Randall, USPG_Pub. 20120114302, and further in view of Schlack, USPG_Pub. 20020087975.

Regarding claim 3, Barton in view of Randall discloses all in claim 2.  In addition Barton discloses the method wherein the determining whether a cue associated with the media asset and the recorded program is stored on the DVR (Barton: fig. 8; Para. 44).
Barton in view of Randall do not explicitly disclose determining whether a cue is associated with a break identifier (Break ID) that is associated with a service identifier (Service ID) that identifies an addressable service of the device that plays the program.  
Schlack discloses determining whether a cue is associated with a break identifier (Break ID) that is associated with a service identifier (Service ID) that identifies an addressable service of the device that plays the program (fig. 5, entire; Para. 70-71 (the avail time period meets (Break ID) and the Network meets (service ID)-the table or cue is associated with BREAK ID (avail time range) and service ID (network ID) of the program to be played by the network or service)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Barton in view of Randall to include determining whether a cue is associated with a break identifier (Break ID) that is associated with a service identifier (Service ID) that identifies an addressable service of the device that plays the program as disclosed by Schlack in order the playback device to map dedicated advertisements to avails corresponding to specific networks.

Regarding claim 4, Barton in view of Randall and further in view of Schlack discloses all in claim 3.  In addition, Barton in view of Randall and further in view of Schlack discloses the method wherein the Service ID that identifies an addressable service of the DVR that plays the recorded program is one of a plurality of Service IDs stored on the DVR, and wherein the plurality of Service IDs includes one or more other Service IDs that each identifies a different television broadcast channel received by the DVR as an addressable service (Barton and Randall disclose DVR and storing of metadata-see Barton Para. 44 and Randall Para. 115-116-and Schlack discloses service IDs/networks each identifying channels receivable by the receiver)).  

Regarding claim 8, Barton in view of Randall do not explicitly disclose the method wherein the metadata stored on the DVR includes one or more of: a stored service identifier (Service ID) associated with the recorded program and a stored break identifier (Break ID) that is associated with the media asset and the Service ID.  
Schlack discloses the method wherein the metadata stored on the DVR includes one or more of: a stored service identifier (Service ID) associated with the recorded program and a stored break identifier (Break ID) that is associated with the media asset and the Service ID (fig. 5, entire; Para. 70-71 (the avail time period meets (Break ID) and the Network meets (service ID)-the table or cue is associated with BREAK ID (avail time range) and service ID (network ID) of the program to be played by the network or service)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Barton in view of Randall to include the method wherein the metadata stored on the DVR includes one or more of: a stored service identifier (Service ID) associated with the recorded program and a stored break identifier (Break ID) that is associated with the media asset and the Service ID as disclosed by Schlack in order the playback device to map dedicated advertisements to avails corresponding to specific networks.
Regarding claim 11, Barton in view of Randall discloses all in claim 7.  In addition Barton in view of Randall discloses the method wherein the selecting the media asset for playing, before beginning to play the recorded program, from a plurality of media assets stored on the DVR (Barton: Para. 43-44, 46).
Barton in view of Randall do not explicitly disclose selecting media assets  includes: associating the program with an addressable service; determining that the stored metadata includes a service identifier (Service ID) indicating the addressable service associated with the program; and selecting the media asset for playing from the plurality of media assets based on the determination that the stored metadata includes the Service ID indicating the addressable service associated with the program.  
Schlack discloses selecting media assets includes: associating the program with an addressable service (Para. 70); determining that the stored metadata includes a service identifier (Service ID) indicating the addressable service associated with the program (Para. 70); and selecting the media asset for playing from the plurality of media assets based on the determination that the stored metadata includes the Service ID indicating the addressable service associated with the program (fig. 5, entire; Para. 70-71 (the avail time period meets (Break ID) and the Network meets (service ID)-the table or cue is associated with BREAK ID (avail time range) and service ID (network ID) of the program to be played by the network or service)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Barton in view of Randall to include the method wherein the metadata stored on the DVR includes one or more of: a stored service identifier (Service ID) associated with the recorded program and a stored break identifier (Break ID) that is associated with the media asset and the Service ID as disclosed by Schlack in order the playback device to map dedicated advertisements to avails corresponding to specific networks.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Barton, USPG_Pub. 20010049820, in view of Randall, USPG_Pub. 20120114302, and further in view of Morris, USPG_Pub. 20010009548.

Regarding claim 6, Barton in view of Randall discloses the method wherein the automatically playing the media asset before playing the recorded program from the beginning of the recorded program includes: automatically playing the media asset in response to reading a cue stored in metadata on the DVR and associated with the recorded program, the cue having a presentation time stamp (PTS) with respect to the recorded program to cause the media asset to play before beginning to play the recorded program (Barton: fig. 5; Para. 43-44 (the boundary markers meet presentation time stamps since the determine when a content is presented on the time line)).
Barton in view of Randall do not explicitly disclose setting the PTS of a content to zero.
Morris discloses setting the PTS of a content to zero played back from a DVR (Para. 66, 104, 117 (the PTS value is set to a system clock reference of zero in order to avoid wrap arounds-set by subtracting an adjustable constant value)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Barton in view of Randall to setting the PTS of a content to zero as disclosed by Morris in order to eliminate discontinuities in the content stream (Para. 117).

Claims 14-15, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Barton, USPG_Pub. 20010049820, in view of Randall, USPG_Pub. 20120114302, and further in view of Wiser, USPG_Pub. 20090138907.

Regarding claim 14, Barton in view of Randall do not explicitly disclose the method further comprising: tracking, by one or more processors of the DVR, an advertisement impression in response to automatically playing of the media asset before the playing the recorded program.  
Wiser discloses the method further comprising: tracking, by one or more processors of the device, an advertisement impression in response to automatically playing of the media asset before the playing the recorded program (fig. 6; Para. 95 (the tracking module in the STB meets processor and memory-since it performs the tracking operation of tracking pre-roll or post-roll advertisements displayed at the set top box depending on the user logged into the system)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method performed by the DVR of Barton in view of Randall to include tracking, by one or more processors of the device, an advertisement impression in response to automatically playing of the media asset before the playing the recorded program as disclosed by Wiser in order to effectively measure the weight of specific advertisements in an advertisement campaign (Para. 95).

Regarding claim 15, Barton in view of Randall and further in view of Wiser discloses all in claim 14.  In addition Barton in view of Randall and further in view of Wiser discloses the method wherein the tracking, by one or more processors of the DVR, the advertisement impression in response to automatically playing of the media asset (Wiser: Para. 95) before the playing the recorded program is based on an indication in the metadata stored on the DVR of one or more of: an owner of the media asset, an advertiser associated with the media asset and an entity from which an order to play the media asset was received (Randall: Para. 116; Wiser: Para. 95).  

Regarding claim 21, Barton in view of Randall discloses the system wherein the computer-executable instructions, when executed by the at least one processor, further cause the at least one processor to: 
receive an indication that the media asset was played at least partially at the DVR upon selection of a recorded program stored on the DVR for playing from a beginning of the recorded program (Barton: Para. 42-43 (when the user accesses the menu to select a recorded program-the DVR or service provider will choose to display a pre-roll advertisement before the selected program is run-so the selection of a rerecorded program is an indication of an order to either insert advertisement before the selected recorded program or after)); and 
Barton in view of Randall do not explicitly disclose determine an advertisement impression occurred based on the receiving of the indication that the media asset was played.  
Wiser discloses determine an advertisement impression occurred based on the receiving of the indication that the media asset was played (fig. 6; Para. 95 (the tracking module in the STB meets processor and memory-since it performs the tracking operation of tracking pre-roll or post-roll advertisements displayed at the set top box depending on the user logged into the system)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Barton in view of Randall to include determine an advertisement impression occurred based on the receiving of the indication that the media asset was played as disclosed by Wiser in order to effectively measure the weight of specific advertisements in an advertisement campaign (Para. 95).

Claims 18, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Barton, USPG_Pub. 20010049820, in view of Randall, USPG_Pub. 20120114302, and further in view of Satoh, USPG_Pub. 20060031262.

Regarding claims 18, 22 Barton in view of Randall discloses all in claims 17, 20. In addition, Barton in view of Randall discloses the non-transitory computer-readable storage medium wherein the computer-executable instructions, when executed by at least one processor, further cause the following to be performed: 
receiving a request from the DVR for updated metadata (Randall: Para. 109, 164 (acquiring and updated pre-roll content meets request for updated metadata since pre-roll content includes metadata)).
Barton in view of Randall do not explicitly disclose in response to receiving the request, determining that the metadata has not yet been sent to the client, wherein the sending the metadata to the client is in response to the determination that the metadata has not yet been sent to the client. 
Satoh discloses in response to receiving the request, determining that the metadata has not yet been sent to the client, wherein the sending the metadata to the client is in response to the determination that the metadata has not yet been sent to the client (fig. 4-5; Para. 47-51 (in fig. 4 a determination is made that the update is present at the client based on comparing content sent list and updated content list and in fig. 5 it is determined by comparison that an update has not been sent)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Barton in view of Randall to include in response to receiving the request, determining that the metadata has not yet been sent to the client, wherein the sending the metadata to the client is in response to the determination that the metadata has not yet been sent to the client as disclosed by Satoh in order to synchronize client data and  server data upon client request (Para. 0001).



Allowable Subject Matter
Claim19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Prior art fails to teach or to reasonably disclose “periodically determining whether a DVR has been sent recently generated metadata generated in response to receiving an indication of an order for insertion of media assets to occur at the DVR upon selection, at each DVR of a plurality of DVRs, of a recorded program stored on the DVR for playing from a beginning of the recorded program wherein responsive to the periodic determination, determining that the recently generated metadata has not yet been sent to one or more DVRs of the plurality of DVRs; and6Application No. 16/910,671 sending the recently generated metadata to the one or more DVRs of the plurality of DVRs in response to the determination that the recently generated metadata has not yet been sent to the one or more DVRs of the plurality of DVRs”.
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY BANTAMOI whose telephone number is (571)270-3581. The examiner can normally be reached M-F 9-5 EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY BANTAMOI/Examiner, Art Unit 2423